PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/854,874
Filing Date: 27 Dec 2017
Appellant(s): Hauenstein, Mark



__________________
Seth Milman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/14/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Summary and Overview of the Issues
There are a handful of separate and independent rejections at stake in this case, some of which the appellant appears to have conceded or at least not presented arguments against. These will be highlighted in the sections that follow.
However, the core of the rejection of record constitutes a series of interlocking 112(a), 112(b), and 112(f) issues that stem from the single question: has the applicant’s disclosure satisfactorily defined the method steps recited under the means-plus-function framework in each independent claim?
Each independent claim is presented as an apparatus claim which recites some structural elements and ends with limitations of the form “a logic device…configured to”. These limitations were all analyzed under 112(f) in the Office Action in question and were determined to constitute a means-plus-function architecture. The appellant has not disputed this.
Each of the independent claims includes these similar steps in the means-plus-function segment: “anticipate a heat transfer load of the active insulated assembly based upon the temperature readings provided thereto”, claim 1; “anticipate a heat transfer load of the active insulated assembly based on the temperature readings from the plurality of sensors”, claim 12; and “anticipate a heat transfer load of the active insulated assembly based on temperature readings from one or more thermal sensors”, claim 19.

Paragraph [0049] recites in full: “Figure 9 shows that there is a lag in time between the highest outdoor temperature and the resulting rise in temperature in the conductive core layer. This allows for predictive preconditioning within the assembly to apply active methods to remove heat or store heat in anticipation of heat transfer loads. Application of active methods could be planned around demand response or favorable utility rates or environmental conditions as the load can be addressed at some point before it reaches the conditioned space.”
It is the Office’s position that this minimal, isolated statement in the disclosure does not satisfy the 112(a) and 112(b) requirements for the following reasons.
“Anticipation” is Self-Defining
The disclosure describes a scenario in which the highest outdoor temperature and the temperature rise in the specific ‘conductive core layer’ experience a time offset. The appellant desires to leverage this time offset into a conceptual framework in which foreknowledge of the delay between peak outdoor temperature and temperature rise in the ‘conductive core layer’ allow the appellant to ‘anticipate’ some load.
This argument, however, fails to take into account that the Figure 9 described by Paragraph [0049] purports to illustrate a device in which the conductive core layer of the assembly is being actively thermally managed (in contrast to Figure 8 which illustrates the temperature gradients without an algorithm running active heat transfer). Therefore, the temperature gradients and offsets which are being illustrated are already being determined by the very method which the disclosure purports to motivate into existence. This bootstrapping of the results of an undisclosed method in order to motivate the creation of that method does not constitute appropriate notice to the public of what that method 
Because the disclosure relies upon the use of a method to create conditions which then purport to motivate the creation of that very method, the applicant’s filing does not constitute a sufficient disclosure of an algorithm to meet the 112(a) requirements.
The additional 112(b) rejections (specifically Office Action, 4/27/21, Section 10) which relate to this same interpretation and are applied in accordance with MPEP 2181(II)(B) are likewise appropriate for similar reasons. A 112(f) limitation serves the purpose of limiting the scope of the claim to the particular structure disclosed. However, as such structure is insufficiently disclosed the metes and bounds of a claim so limited cannot be known. The claim cannot be interpreted because the meaning of the limitations in the face of no disclosure is indeterminable.
“Core layer” vs. “Active Insulated Assembly”
Leaving aside the issues with Para. [0049] described above, a separate issue is raised by the discrepancy between the language of the specification and the claims. The specification describes a temporal lag existing between the highest outdoor temperature and a rise in temperature in the conductive core layer. The claims, on the other hand, require anticipat[ing] a heat transfer load on the overall assembly.
The described lag between temperature readings across distinct portions of the assembly does not describe a scenario in which the presence of a heat transfer load on the entire assembly can be anticipated. It describes a situation in which a heat transfer load which is already being applied to the assembly may cause affects to different parts of the assembly at different times. Therefore, there is nothing in the specification which allows one of ordinary skill to determine what algorithm might be 
As in the above sections, the related 112(b) rejection (OA 4/27/21, section 10) is appropriate because the scope of the limitation is unknowable in light of the lack of disclosure.
Contradictions in the Disclosure
The content of Paragraph [0049] describes a time lag between peak outdoor temperature and “the resulting rise in temperature in the conductive core layer” which is purportedly illustrated in Figure 9. However, the temperatures which are graphed in Figure 9, labelled T1-T4, correspond to temperature measurements at (T1) the outer wall, (T2) inside the outer radiant barrier, (T3) inside the inner radiant barrier, and (T4) the inner wall (see Specification Para. [0046]). No temperature data is disclosed or graphed for the conductive core layer. No temperature sensor is proposed for placement within the conductive core layer. No “resulting rise in the temperature in the conductive core layer” is taught, illustrated, or discussed in any other portion of the disclosure.
Section 1a above makes it clear that the temperature of this layer is being actively managed by the very algorithm which is purportedly motivated. However, even leaving that aside and using the data graphed in Figure 8 wherein active thermal management is not undertaken, it is not clear whether or not applicant’s purported temperature lag even exists.
Paragraph [0049] describes a time lag between peak outdoor temperature (identifiable in each of Figures 8 and 9 as the high point of T1) and the resulting rise in temperature in the conductive core layer. The best approximation for the temperature of the conductive core layer, which again is not illustrated, would be some midpoint between its immediately adjacent layers represented by T2 and T3. As can clearly be seen in both Figures 8 and 9, T2 beings to rise before the peak of T1. It is unclear from the resolution of the images precisely when T3 begins to rise, but at the very least, a portion of the conductive core layer which abuts the region of T2 will feel immediate effects of the rise in T2.

As with the above, the related 112(b) rejection (OA 4/27/21, section 10) is also appropriate as the scope of the limitation is unknowable in light of the lack of disclosure.
Reaction vs. Anticipation
Due to all of the above issues with the specification, the content of Para. [0049], while admittedly using the word “anticipation”, actually describes a reaction. Paragraph [0049] purports to describe that there is a time lag between the highest outdoor temperature and the rise in temperature in the conductive core layer and then asserts that this time lag allows for predictive preconditioning in anticipation of a heat load.
In the most charitable reading, the paragraph motivates one to use the presence of a measured heat load on the exterior of the assembly to determine when that heat load will be propagated to a different portion of the assembly. However, this reading does not hold up to scrutiny.
Firstly, as demonstrated in section 1b above, the claims require anticipation of a heat load on the assembly and not the conductive core layer. The specification only purports to describe the effects of an existing heat load on the exterior of the assembly on a different part of the assembly. As such, attempting to read the claims in light of the disclosure results in a claim that requires the presence of a heat load on the assembly in order to anticipate a heat load on the assembly. For this reason, the applicant has neither disclosed to the public how to implement the method step which actually anticipates anything but rather only one which reacts and therefore fails both written description and demonstration of possession under 112(a).
As with the above, the related 112(b) rejection (OA 4/27/21, section 10) is also appropriate as the scope of the limitation is unknowable in light of the lack of disclosure.

Conceded Grounds of Rejection
The rejection of claims 19-20 under 35 USC 112(b) in Section 9 of the Office Action is conceded by the appellant.
The rejection of claim 20 under 35 USC 112(a) in Section 16 of the Office Action is conceded by the appellant.

Specific Responses to the Appeal Brief
The previous sections have been presented to clarify the issues and motivations at hand. The following section attempts to address each individualized argument presented by the appellant. As the Appeal Brief lacks significant headings and structural organization, the arguments will be grouped by theme. The arguments will be identified by page and paragraph to allow for a “checkbox” like review of the Brief.

112(b) Rejection of claims 1-11
The 112(b) rejection of claim 1 and claims 2-11 for depending therefrom in the Office Action section 8 is addressed by appellant on Page 8, paragraph 2, of the Appeal Brief.
The rejection was on the grounds that the claim contains a grammatical error. The rejection states that the term “by adjusting” in claim 1 should properly be ‘adjust’ in order to grammatically agree with the structure of the claim. The relevant portion of the claim, as located on page 29 of the Appeal 
Appellant argues that in fact the current claims of record are those dated 5/22/20 in which the word “by” was deleted.
There are two considerations here. The first is that, even given the claim set of 5/22/20, the word “adjusting” still requires correction to ‘adjust’ in order to be grammatically correct. The second is that, in the current Appeal Brief which asserts that the word ‘by’ has already been deleted, the appellant has still included the word in the claims (see page 29).
Regardless of whether the claims appended to the present Appeal Brief are deemed to be merely a typo and the proper claim set from 5/22/20 is considered, the grammatical mistake still remains. Therefore, the claims 1-11 should remain rejected under 112(2).

112(b) rejections for indefiniteness
In section A, from pages 9 through 12, the appellant argues that the indefiniteness rejections applied to all claims stemming from the 112(f) interpretation of “logic device” are improper. The appellant argues a standard of definiteness based in clear and concise dictionary definitions of the individual words and concepts. The appellant also asserts (Brief, pg. 10) that the requirement of an algorithm set forth in the specification for the interpretation of 112(f) language is improper.
It is noted that the appellant has not disputed the propriety of interpreting the phrase “logic device” as triggering a 112(f) analysis. That analysis, also undisputed, determined that the structures associated with the device were the microprocessors, programmable logic devices, and other computers outlined in Para. [0043] of the specification. As such, the claim recites a computer implemented means-
“For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).”

The complete lack of any algorithm for the implementation of the recited means-plus-function steps is addressed more fully in the 112(a) portions of this Reply as that is the location where the appellant has decided to address those issues. Therefore, this rejection will stand or fall based on the persuasiveness of those sections.
For this section of arguments, however, appellant’s arguments in this section regarding a different proposed standard are not persuasive as they do not address the appropriate standard triggered by the use of means-plus-function structure in the independent claims. The lack of any algorithm in the disclosure for any of the means-plus-function steps creates a situation in which the scope of the claim is unknowable as the recited steps are composed of unknowable and undisclosed parts.

Arguments that a Sufficient Algorithm is Disclosed to Satisfy 112(a)


The final paragraph of page 14 through the first paragraph of page 15 assert that the logic device itself is sufficiently disclosed. This is not at issue. This disclosure in Para. [0043] of the specification is the reason that the 112(f) analysis was successful and also the reason that the additional 112(a) and 112(b) analyses were required.

In the second paragraph of page 15, the appellant provide quotations from the specification which it appears are intended to establish that an algorithm exists for the second step of each claim. These steps are as follows: “based upon the anticipated heat transfer load, adjusting a temperature of one or both of the first and second radiant barriers by adding or removing thermal energy from the first and second barriers via the thermal conductor”, claim 1; “further configured to control the thermal conductor to add or remove heat within the active insulated assembly”, claim 12; and “based upon the anticipated heat transfer load, adjust a temperature of one or both of the first and second radiant barriers by adding or removing thermal energy from the first and second barriers via the first and second thermal conductors”, claim 19.
The appellant has provided quotations from the specification which discuss changing the thermal conductivity of the thermal conductor. As each of the independent claims clearly requires that thermal energy be added or removed via the thermal conductor, not that the thermal conductor change its own conductivity, this section of the remarks is irrelevant.

From the fourth paragraph of page 16 through the third full paragraph of page 17, appellant again asserts that an algorithm is disclosed for the second step of each independent claim. Nothing in the quoted text supplied by the appellant discusses the adding or removing thermal energy as required by the second steps of each independent claim, quoted above.
Again, while not forming a portion of the current theory of rejection, it is noted that the bolded portions regarding a link between voltage potential and thermal conductivity were the subject of previous 112(a) enablement rejections and it is not clear if such a relationship exists or has ever been reduced to practice.

From the third paragraph of page 15 through the third paragraph of page 16 assert that Figures 6-9 and Para. [0045]-[0049] provide an algorithm for the step of “anticipation”. Only Para. [0045] and [0049] receive any discussion in this section. Paragraph [0045] merely describes the mathematical equations used to calculate thermal transfer through body of multiple layers.
The merits of Para. [0049] with regards to the steps of “anticipation” have been examined thoroughly above in sections 1a-1d of this Reply. It is the Office’s position that nothing in the specification describes or enables an algorithm for the “anticipation” steps.

From the final two paragraphs of page 17 through the first paragraph of page 18, the appellant argues about the rejection of claim 20 set forth in the Office Action section 16. These arguments cannot be addressed coherently as the appellant has already specifically conceded to these rejection statements in the same Appeal Brief at page 8, paragraph 1, lines 7-8.

Pages 18 through the third paragraph of page 19 argue that the originally filed claims provide disclosure that enables the current claims. It appears that the appellant may be referring to the claim set filed in the present case 15/854,874 on 12/27/17. However, as this present case in a Continuation of application 14/099,974 the only “originally filed claims” which may be relied upon for any teachings would be those dated 12/8/13. None of the appellant’s assertions appear to rely on that content.

The remainder of page 19 through page 20 offer no new arguments.

Arguments Regarding the Wands Factors
Pages 21-22 merely lay out features of a Wands analysis.

The final paragraph of page 22 continued on page 23 asserts that because the writing of software does not require undue experimentation, the claims which presumptively involve software require no undue experimentation. This assertion is not persuasive because it is not the writing of software which has been the basis of rejection but the determination of what the potential software is supposed to do.

The central two paragraphs of page 23 merely reassert that Para. [0049] is enabling without any new elaboration.
The final paragraph of page 23 again raises the issue of changing voltage potentials which is not related to any claim limitation.
The first three paragraphs of page 24 describe physical aspects of the device and assert that these do not require undue experimentation. This statement is not related to the theory of rejection.

The final two paragraphs of page 24 restate that paragraph 49 of the specification is enabling without providing any further or different elaboration.
The first four paragraphs of page 25 reassert that the algorithm is fully disclosed somewhere in the specification but provide no further analysis of where.

The fifth paragraph of page 25 through the fourth paragraph of page 26 address the confusions expressed by the examiner regarding the possible metes and bounds of “anticipation” with regards to this application and claim set. As outlined above in section 1a-1d, it is the Office’s position that no algorithm or appropriate disclosure has been provided for how to anticipate a thermal load based on temperature readings or what the metes and bounds of such a statement might be. The examiner included reference to US 8,100,341 to point out that anticipation is known based on concepts like weather forecasts but not based on current temperature data. At any given moment temperature may fluctuate up or down based on the combination of all the chaotic factors of the weather system.
Applicant takes the single quotation that “prior art such as US 8100341 is familiar with the anticipation of heat loads” out of context and then treats it as if it had any bearing on the present claim requirements that such anticipation be made based on current temperature readings.

Finally, the applicant again points to Paragraph [0049] to assert that an algorithm is disclosed. This is addressed in sections 1a-1d above.
The applicant then points to Figures 8 and 9 as a demonstration of working examples. This is not addressed as no affidavit has been entered to establish that the data from these Figures was generated via working examples and nothing in the specification supports that assertion either.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVON RUSSELL/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.